Citation Nr: 1629397	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel







INTRODUCTION

This Veteran served on active duty from July 2001 to July 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of this claim was subsequently transferred to the RO in Roanoke, Virginia.  

In June 2014, the Board remanded this claim to the RO to schedule the Veteran for a videoconference hearing before a Veterans Law Judge in accordance with a September 2013 statement.  Attempts were made to schedule him for a hearing in 2015.  However, in a November 2015 statement, the Veteran withdrew his request.  As such, the Board finds there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Nevertheless, additional evidentiary development is still required before the claim can be adjudicated.

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for hypertension.  The Veteran was examined by VA in February 2010 in connection with his claim for service connection.  Since that time, the Veteran alleges that his hypertension has worsened in severity, and, as his representative has correctly pointed out, there is significant medical evidence associated with the claims file showing the Veteran's continued VA treatment for this disability.  

The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus the Veteran should be afforded a new VA examination to the address the current level of severity of his hypertension.

While on remand, the most current VA treatment records pertaining to this claim should also be obtained.  In the past, the Veteran was treated at the VA facilities in Atlanta and Cleveland.  If he has received treatment for hypertension at those facilities - or any other VA facility than those identified below - during 2016, he should notify the RO, so that his medical records will be as complete as possible.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA treatment dated from January 2016 to the present from Salisbury, Richmond, and Hampton.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his hypertension.  The claims file must be reviewed by the examiner in conjunction with the examination.

3.  Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







